NUMBER 13-16-00353-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


MISTY ELLES,                                                                  Appellant,

                                            V.

THE STATE OF TEXAS,                                                            Appellee.


                     On appeal from the 94th District Court
                          of Nueces County, Texas.



                          ORDER ABATING APPEAL
  Before Chief Justice Valdez and Justices Rodriguez and Benavides
                           Order Per Curiam

       This cause is before the Court regarding the preparation of the reporter’s record in

this cause. The court reporter has informed this Court that appellant has failed to request

the reporter’s record.

       This sequence of events requires us to effectuate our responsibility to avoid further

delay and to preserve the parties' rights. See TEX. R. APP. P. 37.3(a)(2). Accordingly,
this appeal is ABATED and the cause REMANDED to the trial court.

       Upon remand, the judge of the trial court shall immediately cause notice to be given

and conduct a hearing to determine whether appellant desires to prosecute the appeal

and whether appellant is indigent and thus entitled to a free record and appointment of

counsel on appeal.      If appellant desires to prosecute the appeal, the court shall

determine what steps are necessary to ensure the prompt preparation of a reporter’s

record, and shall enter any orders required to avoid further delay and to preserve the

parties’ rights.

       The trial court shall prepare and file its findings and orders and cause them to be

included in a supplemental clerk's record which should be submitted to the Clerk of this

Court within thirty days from the date of this order.

       IT IS SO ORDERED.

                                                        PER CURIAM

Delivered and filed the
20th day of October, 2016.




                                              2